                                                    Notice Recipients
District/Off: 0314−1                          User: AutoDocketer        Date Created: 8/31/2020
Case: 1:10−bk−01151−HWV                       Form ID: pdf010           Total: 3


Recipients of Notice of Electronic Filing:
aty         Craig A. Diehl         cdiehl@cadiehllaw.com
aty         Keri P Ebeck         kebeck@bernsteinlaw.com
aty         Lara S. Martin         lmartin@bernsteinlaw.com
                                                                                                  TOTAL: 3




        Case 1:10-bk-01151-HWV Doc 513-1 Filed 08/31/20 Entered 08/31/20 15:08:53
                     Desc PDF All Chatty.pdf: Notice Recipients Page 1 of 1
